DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/29/2022. Claims 1, 4, 9, 14-15, 18, 21 are amended. Claims 7, 11 are cancelled. Claims 1-6, 8-10, 12-22 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, 112(b) rejection of claims 1-6, 8-10, 12-22.
Allowable Subject Matter
Claims 1-6, 8-10, 12-22 are allowed.
As of claim 1, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, an array light source comprising M light emitting bodies,  an optical switch disposed on an optical path of light outputted from the array light source, and configured to guide illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region of a wavelength conversion device; and a control device, configured to control the optical switch to adjust, at a preset frame frequency, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and to guide, during a current image frame modulated by a display device, the illumination light emitted from each of the at least part of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame. 
Claims 2-6 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, controlling an optical switch arranged on an optical path of light outputted from the array light source to guide the illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region of a wavelength conversion device; and controlling the optical switch to adjust, at a preset frame frequency, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and guiding, during a current image frame modulated by a display device, the illumination light emitted from each of the at least part of the light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame.
Claims 10, 12-14 are allowed as being dependent on claim 9.
As of claim 15, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, each of the M light emitting bodies having independently adjustable brightness; an optical switch disposed on an optical path of light outputted from the array light source, and configured to guide illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region of a wavelength conversion device; and a control device, configured to control the optical switch to adjust, at a preset frame frequency, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and to guide, during a current image frame modulated by the display device, the illumination light emitted from each of the at least part of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame.
Claims 8, 16-20 are allowed as being dependent on claim 15.
As of claim 21, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, controlling an optical switch arranged on an optical path of light outputted from the array light source to guide the illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region of a wavelength conversion device; controlling the optical switch to adjust, at a preset frame frequency, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and guiding, during a current image frame modulated by a display device, the illumination light emitted from each of the at least part of the light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame; calculating, according to peak brightness of a sub-region corresponding to each image frame, an illuminance distribution irradiated onto a surface of a light modulating device; and controlling, according to the illuminance distribution and brightness of each pixel in a corresponding frame of to-be-displayed image, the light modulating device to modulate incident light rays.
Claim 22 is allowed as being dependent on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Tada (US 20180149322 A1) teaches an information-processing apparatus configured to estimate a distribution of light emitted from a light-emitting apparatus, the information-processing apparatus including: at least one processor; and at least one memory storing a program which, when executed by the at least one processor, causes the information-processing apparatus to: acquire profile data related to a first distribution of light emitted from the light-emitting apparatus in a first emission pattern; estimate, based on the profile data and a second emission pattern, a second distribution of light emitted from the light-emitting apparatus in the second emission pattern; and correct the estimated second distribution based on a difference between the first emission pattern and the second emission pattern;
- Prior Art ATKINS (US 20120281026 A1) teaches a 3D display incorporates laser or saturated light sources to produce 3D images. The images may be produced on an LCD display or projector. Ambient light is filtered out through viewing glasses having passbands corresponding to the light sources. The light sources may include 2 sets of primary lights (one for each of 2 3D viewing channels) and a third set of primaries common to both channels. The display may be configured for a 2D display mode and a notch filter may be placed on a display surface to reduce reflections. The display may be a locally modulated or constant backlit LCD display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882